Evans, J.
(dissenting). — The land involved consists of 160 acres in Calhoun county. Allen Murphy died seised thereof in February, 1886. He died intestate and left surviving him his widow, Deby Ann.Murphy, and six children and two grandchildren, being the daughters of a de*512ceased daughter. The children were George, Joshua, Henry, Richard, Mrs. Mary Nicholson, and Mrs. Allie Thompson. These were all adult at the time of the death of the father, and three of them were married. The grandchildren were Lillian and Minnie Luughead; the former being the plaintiff herein. They were minors, and were living in the home of the deceased at the time of his death. George, Joshua, and Richard were unmarried, and continued as members of the family up to the time of the decease of the father. At the time of the decease of the father the land was incumbered, and the rest of the estate was small, and no administrator was ever had. In August, 1886, all the children except Joshua joined in a quitclaim deed of the land to the mother for a consideration of $1. In guardianship proceedings, regular in form, the interest of the grandchildren was also conveyed to the mother for a purported consideration of $200. At the time of the execution of the quitclaim deed by the adult heirs, Joshua was in the insane hospital, having been committed there in April preceding. In January, 1887, he returned from the hospital, and in the same month he also executed a quitclaim deed to his mother. On August 30, 1886, George was committed to the insane hospital. Some months later he escaped therefrom, and has never since been heard from. After Joshua’s return from the hospital in January, 1887, he remained at home and worked upon the farm for some years, although he never recovered his normal mental condition. In 1893 he was again committed to the hospital, where he has been ever since except for one brief interval. Ever since 1893 he has been deemed as incurably insane. On February 9, 1891, a deed of the land in controversy executed by Deby Ann Murphy to Joshua Murphy as grantee was filed for record and duly recorded. This deed purported to be executed on January 7, 1891. It is by virtue of this record that the record title of this land appears to be in Joshua Murphy.
*513The contention of the appellants is: (1) That the deed from Deby Ann Murphy to Joshua was never in fact delivered and that its recording was wholly unauthorized. (2) That the quitclaim deed executed to Mrs. Murphy by her children was so executed in consideration that she should thereby preserve the property, and permit the grantors to inherit their respective shares through her after her decease, and that Joshua had knowledge of such fact before 1891. (3) It is contended for the plaintiff that the guardianship proceedings were void, and that no title passed thereby from her to her grandmother. The net result of the pleadings is that the appellants are all agreed as to the relief demanded. They contend that each of the living children (excluding George, who is presumed to be dead^) is the owner of the undivided one-sixth of the land, and that the two grandchildren are the owners of the remaining one-sixth thereof, and that Joshua’s only interest in the land is such one-sixth share thereof. The answer of the defendant by his guardian is, in effect, a general denial with certain specific admissions. As to the alleged invalidity of the guardian’s deed, he pleads the five-year statute of limitations as set forth in section 3332 of the Code of 1897. He contends for the validity of the title of his ward, and presents a cross-bill to quiet such title. I think the appellants are entitled to the relief prayed.
I. I will direct my principal attention to the question whether Joshua ever did, in fact, acquire from his mother the title to this land. This depends upon the question whether there ever was a delivery of the deed. The deed was never known to be in the possession of Joshua at any time. It was last known to be in the possession of the mother. But it was recorded. Such recording creates a presumption of delivery. Luckhart v. Luckhart, 120 Iowa, 250. The burden is therefore upon the appellants to prove the contrary, and this must be done by clear and satisfactory evidence. Robinson v. Gould, 26 Iowa, 89. The mere *514recording of the deed does not of itself constitute a delivery.. It is only evidence of delivery. Day v. Griffith, 15 Iowa, 104; Cobb v. Chase, 54 Iowa, 253; Davis v. Davis, 92 Iowa, 157. Instruments are frequently executed and recorded before delivery merely by way of anticipation and preparation for the final consummation of the transaction under contemplation. The question of delivery in a given case is usually one of intent on the part of the grantor. Creveling v. Banta, 138 Iowa, 52; Erler v. Erler, 124 Iowa, 726. Where a parent executes and records a deed of gift to an infant child, this has been held of itself a good delivery, though the custody of the deed remain in the grantor. Cecil v. Beaver, 28 Iowa, 246; Palmer v. Palmer, 62 Iowa, 204. This holding is in the nature of an exception to the general rule. It is put upon the ground that there is no other practicable way that a parent can make a gift of land to his infant child. And this is in harmony with the general rule that the intent of the grantor governs, and that the recording of the deed under such circumstances is intended as an act of delivery. It should be noted that in the case before us the deed was not from • a parent to an infant child. Even if the same rule should apply to an imbecile as to an infant in such cases, as contended for by appellee, yet the mother, grantor, was not dealing with Joshua as with an infant. . With abundant hopes, she was assuming to deal with him as one recovered from his mental aberration and competent to do business. I am clear, therefore, that the case comes under the general rule that the mere recording of the deed did not constitute delivery, but was presumptive evidence thereof. -
This is not a case where a parent proposed to make a gift of advancement to a child. The transaction was one of proposed purchase and sale. The farm covered by the deed included all the property owned by the mother and her entire family. Joshua had worked upon the farm since *515his return from the hospital. He was much changed in manner, and was apparently depressed in spirit. He wanted to buy the farm. His mother believed that the purchase would stimulate him, and would aid in the improvement of his condition. The negotiations were known to the other members of the family, and were in no sense secret. The mother went to the office of an attorney in company with another member of the family, and procured a deed to be prepared, which she executed in due form. She took it home and showed it to Joshua, and explained to him what she expected of him before the deed could be delivered to him. The deed called for a consideration of $4,800. This was the full value of the property. This consideration was to be paid by the assumption or payment of certain debts owing by Mrs. Murphy and by furnishing a home as long as she should live to her and to the “two children” (grandchildren), and by paying her an additional sum of $600. That the negotiations contemplated acceptance and performance by Joshua to the extent at least of executing some written undertaking on his part is a conclusion quite unavoidable., from all the circumstances appearing in evidence. This was in January and February, 1891. It is shown clearly that nothing further was ever done regarding the consideration to be paid or assumed. Immediately thereafter Joshua’s mental condition became worse, and the brother Henry came on about the 1st of March, and took charge of the farm for that season. The mother retained the possession of the deed, and kept the same in a little box, together with the quitclaim deeds which she had received from her children. She continued in possession of the farm up to the time of her death in December, 1894. Joshua was committed to the hospital for the second time in 1893 as already indcated. The deed executed by the mother was last seen in her box. After her death it could not be found. No witness knew by whom the deed was filed for record, nor any circumstances in relation thereto. *516The deed was never seen in the possession of Joshua either in his lucid moments or at any other time, nor was it found among his effects by his guardian after his committal. The relations of the family were affectionate. There does not appear to have been any opposition to the proposed sale to Joshua, nor does there appear to have been any motive to secrecy. Inasmuch as it clearly appears that the proposed deed was not intended as a gift ór advancement, and that it was executed only in pursuance of a proposed purchase and sale, and that these negotiations were never consummated in any other respect, it becomes difficult to believe that a delivery could have been intended. The substantial consideration called for implied the necessity of acceptance and performance in some manner on Joshua’s part, and it implied some act or undertaking on his part as a condition precedent to the delivery of the deed and the passing of title. The failure on his part to perform any of the precedent conditions would therefore negative the theory of the delivery. Creveling v. Banta, supra.
It is a substantial circumstance in appellants’ favor that further negotiations on the part of Joshua became impossible because of his failing mental condition. The proposed consideration therefore wholly failed. If there was an intent to deliver the deed, there must have been an intent also to deliver immediate possession of the farm. But it is clear that the mother never parted with the possession of the farm, but held it as her own to the end of her life. Taking the circumstances as a whole, therefore, they present a strong and meritorious case as against the theory of the delivery of the deed. In some respects these circumstances are more satisfactory than the direct evidence of partisan witnesses might have been. They are in their nature wholly indisputable and thoroughly inconsistent with any theory of a completed transaction. If the negotiations failed before their completion, then presump*517tively the rights of the parties remained in statu quo. If the mother had brought an action in 1893 based upon the state of facts appearing herein and had asked to remove the cloud from her title, she must have prevailed. It could not be held that she inadvertently parted with her title by the mere recording of the deed in view of the later failure of negotiations. If the mother could have prevailed, then, these appellants should prevail now, unless they have lost something by the long lapse of time. It is a circumstance against the appellant that the mother took no steps in her lifetime to remove the cloud from the record. On the other hand, it does not appear whether she actually knew of it except as the presumption may obtain. She did not live long thereafter, nor was her possession in any manner challenged. It is said in argument by appellee that the guardian has been in possession for many years since the death of the mother. The record, however, is silent on that question. Adverse possession is not Claimed either by pleading or otherwise. Neither is there any claim of laches. No rights of innocent third parties are involved. The long period of time which has elapsed since this cloud was placed upon the record before it was challenged is an important circumstance against the appellants. It is in the nature of an acquiescence, and the judicial mind asks for no explanation. When Joshua was committed in 1893, it was the opinion of the physician that his life would be very brief. It was the belief of the appellants herein that, if he recovered from his insanity, he would voluntarily remove such cloud himself. On the other hand, if his death resulted, these same parties would inherit from him as his heirs all of his property. The situation was one which might well appeal to the parties for a delay in the institution of suit. In such delay they followed the advice of counsel as well as their own inclinations. The relations of the members of this family appear always to have been free from friction, and marked by much tender regard for *518each other, including their unfortunate brother. To award them the relief prayed herein would not despoil him. His present expectancy of life is eighteen years. This jiroperty is now of the value of more than $18,000. Joshua’s right to a share thereof is recognized, and such share will amply meet all his requirements.
I reach the conclusion that there was no consummation of the proposed sale to Joshua, and that the title remained in the mother until her death, and that each of the parties herein is entitled to a child’s share. I feel impelled, therefore, to dissent from the majority opinion.
Siierwin, J. — I concur in the foregoing dissent.